
	

114 S3121 IS: To require the Secretary of the Army to carry out a comprehensive assessment and management plan to restore aquatic ecosystems in the North Atlantic coast region. 
U.S. Senate
2016-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3121
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2016
			Mr. Whitehouse introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To require the Secretary of the Army to carry out a comprehensive assessment and management plan to
			 restore aquatic ecosystems in the North Atlantic coast region. 
	
	
 1.North Atlantic coastal regionSection 4009 of the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1316) is amended—
 (1)in subsection (a), by striking conduct a study to determine the feasibility of carrying out projects and inserting develop a comprehensive assessment and management plan; (2)in subsection (b), by striking the subsection designation and heading and all that follows through In carrying out the study and inserting the following:
				
 (b)Assessment and management planIn developing the comprehensive assessment and management plan; and (3)in subsection (c)(1), in the matter preceding subparagraph (A), by striking identified in the study pursuant to subsection (a) and inserting identified in the comprehensive assessment and management plan under this section.
			
